Citation Nr: 1759694	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel



INTRODUCTION

The Veteran served in the Marine Corps from March 1969 to September 1970 with additional service in the Marine Corps Reserve.  He served in Vietnam and is a recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In May 2017, the Board remanded the case for further development.  This case is ready for adjudication. 

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD. 

2. A psychiatric disability other than PTSD is not shown in service or for many years thereafter, and is not shown by the competent evidence of record to be related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, claimed as PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records and VA examinations are associated with the claims file. 

This appeal was remanded by the Board in May 2017 in order to obtain relevant mental health records.  An affidavit was submitted from Baptist Hospital that indicated that no mental health records were available.  Therefore, VA has met its duty to assist. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253(1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

As set forth in the DSM-V, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran is seeking service connection for PTSD and depressive disorder, which he asserts is related to his experiences in Vietnam.  As noted previously, the Board has expanded his claim to encompass all acquired psychiatric disorders.  Based on the evidence as detailed below, the Veteran's claim for an acquired psychiatric disorder is denied. 

With regards to the PTSD, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that there is no evidence that the Veteran has ever been diagnosed with PTSD.  
Specifically, an August 2011 VA examiner noted that the Veteran did describe events during the military in which he responded with initial shock and fear, however, the Veteran's descriptions of these events do not rise to the level of a PTSD stressor.  The examiner noted that the Veteran did not report specific functional impairment or describe symptoms of avoidance, numbing, or increased arousal.  The Veteran was exposed to traumatic events during the military and did report fear related to hostile military activities.  However, the Veteran did not describe symptoms that would rise to the level of a diagnosis as he did not report any functionally impairing symptoms related to his experiences in the military.  Furthermore, the Veteran does report having recollections of his experiences in the military, but he did not describe these recollections as being particularly intrusive.  After a thorough examination, the examiner determined that no PTSD diagnosis was appropriate.  

During an October 2014 VA examination, the examiner similarly noted that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  The examiner noted that the Veteran appeared to portray himself in such a consistently negative or pathological manner that every clinical scale was significantly elevated.  Additionally, the examiner noted that the Veterans face-to-face presentation was clearly not consistent with that level of pathology and when questioned about several of his critical endorsements, he either denied the item or provided an explanation that was not fully consistent.  The examiner stated that he was unable to offer a diagnostic summary based on the evaluation due to concerns of symptom over-reporting on the part of the Veteran.  Furthermore, the examiner noted that during his clinical interview he appeared unable to offer examples of his symptoms, which is not typical of veterans with ongoing symptoms of PTSD.  Therefore, the examiner concluded that no PTSD diagnosis was warranted.

The Board acknowledges that the Veteran received a PTSD diagnosis by the VA healthcare system.  Specifically, a nurse practitioner diagnosed the Veteran with PTSD.  However, the nurse practitioner did not describe the diagnostic tools used to reach the diagnosis.  The diagnosis appears to be based on the Veteran's reported symptoms and not clinical evidence.  The October 2014 VA examiner explicitly took into account the Veteran's previous PTSD diagnosis, but determined that his atypical and vague answers led to the examiner being unable to diagnose PTSD.  Additionally, only a VA psychiatrist or psychologist by regulation can link a PTSD diagnosis to an uncorroborated hostile enemy encounter from service.  See 38 C.F.R. § 3.304(f)(3).  

When comparing the findings from the Veteran's treatment records and his VA examinations, greater probative value is placed on the conclusions of the VA examiners' determination that a diagnosis of PTSD is not warranted.  The Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency. See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).

As a result of the absence of a current diagnosis of PTSD, the Board must deny the Veteran's PTSD claim.  The evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

With regards to the depressive disorder, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any psychiatric disorder during service.  Significantly, his separation examination is absent of any complaints of or observed symptoms related to a psychiatric disorder.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that the Veteran has not specifically asserted that he has suffered from a psychiatric disorder since military service.  Notably, no psychiatric symptoms were observed at his separation examination in September 1970.  In fact, the earliest indication of a psychiatric disorder was not until 26 years later.  Therefore, the Board finds that continuity is not established based on the Veteran's statements or the clinical evidence of record.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty, despite his contentions to the contrary.

The Veteran was diagnosed with depressive disorder in 2014 by this physician.  However, as noted previously, this diagnosis was many years after his discharge from service.  The Board obtained medical examinations pertaining to the Veteran's claimed psychiatric disorder in December 2014.  The examiner noted a previous diagnosis of depressive disorder.  However, the examiner noted that he was unable to opine about any current mental health diagnoses or symptom severity due to the Veterans symptom reporting on the testing and vague description of his symptoms.  Even assuming that the Veteran currently suffers from depressive disorder, the Board notes that there are no treatment records establishing that the Veteran's depressive disorder is related to active duty, nor has any physician asserted that such a relationship exists.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disabilities to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he observed symptoms of an acquired psychiatric disorder, he is not competent to provide a medical opinion linking this disability to his military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


